Citation Nr: 1028028	
Decision Date: 07/27/10    Archive Date: 08/10/10

DOCKET NO.  03-12 005A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, 
Louisiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for 
intermittent paresthesia of the mandible, secondary to nerve 
compression syndrome.

2.  Entitlement to an initial rating in excess of 20 percent for 
anterior compression fracture, thoracic vertebra, T-8, with 
degenerative disc disease (DDD) T7-T8, T8-T9 and T9-T10.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1998 to August 
2001.

This matter is now before the Board of Veterans' Appeals (Board) 
on appeal from a rating decision by the Anchorage, Alaska, 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
The Veteran was afforded a December 2006 videoconference hearing 
before the undersigned Veterans Law Judge.  The Board remanded 
the issues on appeal in February 2007 for additional development.  
With respect to the issue of entitlement to a higher initial 
evaluation for intermittent paresthesia of the mandible, 
secondary to nerve compression syndrome, the necessary 
development on remand has been completed and this issue is ready 
for appellate review. 

The issue of a higher initial evaluation for anterior compression 
fracture, thoracic vertebra, T-8, with degenerative disc disease 
(DDD) T7-T8, T8-T9 and T9-T10 is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's paresthesia of the mandible does not result in 
severe paralysis.

2.  The medical evidence does not show that the Veteran has a 
temporomandibular joint (TMJ) disorder.


CONCLUSION OF LAW

The criteria for the establishment of an initial disability 
rating in excess of 10 percent for paresthesia of the mandible 
are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.7, 4.124a, Diagnostic Code 8205 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

Disability ratings are determined by applying the criteria set 
forth in VA's Schedule for Rating Disabilities.  Ratings are 
based on the average impairment of earning capacity.  Individual 
disabilities are assigned separate diagnostic codes.  See 38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation stems 
from an initial grant of service connection for the disability at 
issue, multiple ("staged") ratings may be assigned for different 
periods of time during the pendency of the appeal.  See generally 
Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating. Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.

The Veteran is presently in receipt of a 10 percent rating for 
intermittent paresthesia of the mandible under Diagnostic Code 
8205.  38 C.F.R. § 4.124a, Diagnostic Code 8205.  Diagnostic Code 
8205 pertains to paralysis of the fifth (trigeminal) cranial 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8205.  Under this 
provision, a 50 percent evaluation is assigned for complete 
paralysis of the trigeminal nerve.  A 30 percent evaluation is 
assigned for severe incomplete paralysis of the trigeminal nerve.  
A 10 percent evaluation is assigned for moderate incomplete 
paralysis of the trigeminal nerve.  Id.  A note following 
provides that the ratings are dependent upon relative degree of 
sensory manifestation or motor loss.  38 C.F.R. § 4.124a.

The words "moderate" and "severe" are not defined in the VA 
Rating Schedule. Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence to the end that its 
decisions are "equitable and just."  38 C.F.R. § 4.6 (2009).  

Evidence

Prior to separation, the Veteran underwent a June 2001 VA general 
medical examination.  He related having an in-service injury 
where a mortar base plate hit his right lower lateral jaw.  Since 
then, he reported a "tingly" feeling in the lateral jaw.  
Neurological examination was normal.  The examiner diagnosed 
intermittent paresthesia of mandible, secondary to nerve 
syndrome, in a quiescent state.  

VA treatment records, dated March and June 2003, showed that the 
Veteran complained of a "tingling" sensation on the right side 
of his chin.  

The Veteran underwent a March 2004 VA dental examination.  The 
examiner reviewed the claims file and interviewed the Veteran, 
who reported trouble with activities such as shaving and eating 
due to the paresthesia.  Clinical examination showed total 
paresthesia of the right inferior alveolar nerve, but did not 
reveal any temporomandibular joint (TMJ) symptoms.    

VA treatment records, dated in 2005, from the New Orleans VA 
Medical Center (VAMC) showed that the Veteran had several dental 
consults, but there were no references to paresthesia symptoms of 
the mandible.  

At a Board videoconference hearing in December 2006, the Veteran 
reported that he had a TMJ disorder as a result of the fifth 
cranial nerve paralysis and that he experienced complete numbness 
in his bottom lip.  

The Veteran was afforded an October 2009 VA dental examination.  
The examiner interviewed the Veteran and conducted a clinical 
examination.  Clinical examination, including an X-ray report, 
showed that the Veteran's jaw was normal and normal conversation 
ability was demonstrated.  She noted that the Veteran reported 
paresthesia on the left lower portion of the tongue and internal 
and external portion of the face on the left lower mandible.  
However, when she performed a pinprick test without the Veteran's 
knowledge, he exhibited reaction.  Upon retesting, he did not 
exhibit reaction.  The tongue showed a full range of motion.  The 
examiner opined that the Veteran did not have a TMJ disorder.  


Analysis

The Veteran contends that he experiences paresthesia symptoms 
involving the mandible to warrant a rating in excess of 10 
percent, and that he has a separately ratable TMJ disorder as a 
manifestation of his service connected disability.  The 
preponderance of the evidence is against the claim, and it will 
be denied.  38 C.F.R. §§ 4.1-4.7, 4.124a, Diagnostic Code 8205.  

The record shows that the Veteran complained of paresthesia 
symptoms in his chin beginning from his in-service jaw injury.  
However, the evidence does not show that these paresthesia 
symptoms manifested in what would be considered a "severe" 
paralysis.  The June 2001 VA examination report showed that 
neurological clinical findings were normal and the examiner 
described the paresthesia of the mandible as being in a quiescent 
state.  Multiple VA dental consults during 2005 did not refer to 
any paresthesia complaints of the mandible.  The October 2009 VA 
examination report showed the Veteran initially responding to 
pinprick test of his left lower mandible.  

Meanwhile, VA records, dated March and June 2003, showed that the 
Veteran complained of numbness in his jaw.  The March 2004 VA 
examination report reflects that the Veteran had total 
paresthesia of the right inferior alveolar nerve, and the Veteran 
reported having complete numbness in his bottom lip at the 
December 2006 Board videoconference hearing.  

It is the Board's fundamental responsibility to evaluate the 
probative value of all evidence. See Owens v. Brown, 7 Vet. App. 
429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  In the 
evaluation of evidence, VA adjudicators may properly consider 
internal inconsistency, facial plausibility and consistency with 
other evidence submitted on behalf of the Veteran. Caluza v. 
Brown, 7 Vet. App. 498, 510-511 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 
1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the 
"authority to discount the weight and probative value of evidence 
in light of its inherent characteristics in its relationship to 
other items of evidence.").  

The probative evidence does not show that the Veteran's symptoms 
approximate the criteria for a rating in excess of 10 percent.  
Owens, supra.; 38 C.F.R. § 4.124a, Diagnostic Code 8205.  
Although the Veteran testified that he experienced complete 
numbness in his lower lip and the March 2004 VA examination 
report references total paresthesia of the right inferior 
alveolar nerve, these items of evidence are inconsistent with 
additional evidence of record.  Notably, the June 2001 and 
October 2009 VA examination reports do not indicate that 
paresthesia was present during clinical examination.  Further, 
the examiner conducting the October 2009 VA examination observed 
that the Veteran initially responded to a pinprick test of his 
lower mandible.  VA dental treatment records from 2005 do not 
reference any type of paresthesia.  For these reasons, the Board 
finds that the probative evidence is against a finding that 
paresthesia approximating a severe paralysis involving the fifth 
cranial nerve is present.  An initial rating in excess of 10 
percent for paresthesia of the mandible is denied.  See id. 

The Board notes that the Veteran asserted that he has a 
separately ratable TMJ disability interrelated to the paresthesia 
of the mandible.  See December 2006 Board videoconference 
hearing.  VAMC records from the New Orleans dental clinic do not 
show any findings regarding a TMJ disorder.  Likewise, the 
examiner conducting the October 2009 examination specifically 
considered whether a TMJ disorder was present.  Based upon 
clinical examination, she determined there was no TMJ 
dysfunction.  Thus, a separate rating for a TMJ disorder is not 
warranted.

The record does not show, nor does the Veteran contend, that 
unemployment arises from the service connected mandible 
paresthesia.  Thus, the issue of entitlement to total disability 
based upon individual unemployability (TDIU) is not for present 
consideration.  See Rice v. Shinseki,  22 Vet. App. 447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected disability should be 
referred for assignment of an extraschedular rating.  The record 
does not show that this disability has markedly interfered with 
his employment status beyond that interference contemplated by 
the assigned rating, and there is also no indication that this 
disability has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In the 
absence of an unusual disability picture such as one involving 
marked interference with employment or frequent hospitalization, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a March 2003 letter.  
Subsequently, an August 2006 letter   contained notice concerning 
how a disability rating and an effective date for the award of 
benefits are assigned in cases where service connection is 
warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Although these letters were received following the 
appealed July 2001 rating decision, the Veteran had an 
opportunity to submit information in light of these notices 
before subsequent rating actions by an agency of original 
jurisdiction in the May 2003 Statement of the Case and the March 
2010 Supplemental Statement of the Case.  This course of 
corrective action fulfills VA's notice requirements.  See 
Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  

The Board must insure that prior remand instructions have been 
completed.  See Stegall v. West, 11 Vet. App. 268 (1998).  The 
February 2007 Board remand required the following action: obtain 
VA treatment records from Baton Rouge, Louisiana, obtain VA 
dental/ orthodontic records from New Orleans, and schedule the 
Veteran for a VA examination to determine the present severity of 
his service connected paresthesia of the mandible.  All 
development actions have been completed.  The present record 
complies with the February 2007 Board remand instructions.  See 
id.

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
Also, the Veteran was afforded two VA dental examinations and a 
general medical examination that were fully adequate for the 
purposes of adjudication.  The VA examination reports include 
interviews with the Veteran, clinical examinations, and medical 
opinions by appropriately qualified healthcare providers.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  Additionally, the 
October 2009 VA examination report and February 2010 addendum 
included consideration of the Veteran's reported TMJ symptoms.  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.


ORDER

An initial rating in excess of 10 percent for intermittent 
paresthesia of the mandible, secondary to nerve compression 
syndrome, is denied.


REMAND

The issue of an initial rating in excess of 20 percent for a 
service connected back disability is remanded to afford the 
Veteran an additional opportunity to undergo a VA spine 
examination.  The Veteran was scheduled for a VA spine 
examination on September 29, 2009.  In an April 2010 letter, he 
explained his absence and requested to be rescheduled.  The 
RO/AMC must reschedule the Veteran for a VA spine examination as 
part of VA's duty to assist under 38 C.F.R. § 3.159(c)(4) and to 
comply with the remand instructions from the February 2007 Board 
remand. 

The Veteran is again advised that the duty to assist is not a 
one-way street.  See Wood v. Derwinski, 1 Vet. App. 190 (1991).  
He must cooperate with the RO/AMC in scheduling and attending the 
examination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA spine 
examination to determine the severity of his 
service-connected anterior compression 
fracture, thoracic vertebra, T-8, with DDD 
T7-T8, T8-T9 and T9-T10.  All correspondence 
between VA and the Veteran must be included 
in the record. 

For the examination, the Veteran's claims 
folder and a copy of this remand must be 
available to the examiner.  The examiner must 
determine the Veteran's range of motion of 
the lumbar spine.  He or she must also report 
any pain upon motion or additional limitation 
of motion due to pain or repetitious movement 
in light of DeLuca v. Brown, 8 Vet. App. 202 
(1995).  All appropriate tests and studies 
should be accomplished and all clinical 
findings should be reported in detail.  

2.  To help avoid future remand, the RO/AMC 
must ensure that all requested action has 
been accomplished (to the extent possible) in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a deficient 
manner, appropriate corrective action should 
be undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  


3.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, readjudicate 
the Veteran's claim on appeal.  If any 
benefit sought on appeal remains denied, 
furnish to the Veteran and his representative 
an appropriate supplemental statement of the 
case, and afford them the appropriate time 
period for response before the claims file is 
returned to the Board for further appellate 
consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


